DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/13/2021.

Examiner's Statement of reason for Allowance

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for routing a data packet in a network, the data packet specifying a physical location of a destination for the data packet, the method comprising, at a first node of the network in possession of the data packet: maintaining physical location information for nodes in a limited portion of the network directly coupled to the first node, and maintaining routing information for the limited portion of the network, said limited portion of the network comprising at least one node which is indirectly coupled to the node via at least one intermediate node; selecting, from among the nodes in the limited portion of the network, a target node that meets a predetermined objective with respect to orthodromic distance to the physical location of the destination for the data packet; determining, based on the routing information, a next node belonging to the limited portion of the network and located along an available network path between the node and the target node; and forwarding the packet toward said next node.

Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478